Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action response to the amendment filed on 7/7/2021.
Claims 1-27 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 14, and 27, the invention generates the models and optimizes events, however, there are no detailed descriptions explaining how the generation optimization are actually or specifically performed.  Per claims 4-6, 12, 17-19, and 25, the generation and parsing are performed using known parsing and ML techniques which are not invented by the inventors.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 14, and 27, the specification describes what it does, optimizing events, however, it does not describe how the optimizing events step is performed, and there is no detailed implementation of such optimization method.  
Per the amended claims 13 and 26, the claimed events are selected from an open list of alternatives. It is noted that f a Markush grouping requires a material selected from an open list of alternatives (e.g. selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  MPEP 2173.05(h).  It is recommended to amend the claim using a closed group format such as: an event associated with quality assurance selected from the group consisting of ... or any other closed group format of a list of alternatives. 
Per claims 2, 7-12, 15, 20-25, these claims are rejected because they depend from claims 1 and 14 respectively.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-27 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating a plurality of machine learning models, configuring step, model configuration selection step and optimizing step recited at a high level of generality.  The generating and optimizing steps are not limited by specific steps of generating and optimizing to further consider as non-mental steps. The additional limitations, processor and memory recited at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Fiook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). For at least these reasons, claim 1 is not patent eligible. Viewing the limitations individually and as a combination, 
 	Per claims 2-13, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, additional mental step of monitoring and selection in claim 2 and mere details of data itself in claim 3 without adding any other additional element that is significantly more. 	 Per claims 4-6, the claims recite additional mental steps of parsing, analyzing, and generating and no particular manners of parsing and generating using the known techniques are recited to be considered as non-mental steps, as claims 5 and 6 merely recite generic techniques and the size of data for parsing that prohibits mental processing is not specified. Per claims 7-11 and 13, these claims further recite additional details of data and mental steps. Per claim 12, the claim recites additional mental steps of parsing, identifying and analyzing and no particular manners of parsing is recited to be considered as a non-mental step.  Therefore, the claims are rejected for the same reasons as in claim 1.
	Per claim 14, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating a plurality of machine learning models, configuring step, selection step and optimizing step recited at a high level of generality.  The generating and optimizing steps are not limited by specific steps of generating and optimizing to further consider as non-mental steps. The additional limitations, processor and memory recited at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is rioted that employing a generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting 
 	Per claims 15-26, these claims are directed to the same idea itself as in claim 14, reciting details of the abstract idea, additional mental step of monitoring and selection in claim 15 and mere details of data itself in claim 16 without adding any other additional element that is significantly more. 	 Per claims 17-19, the claims recite additional mental steps of parsing, analyzing, and generating and no particular manners of parsing and generating using the known techniques are recited to be considered as non-mental steps, as claims 18 and 19 merely recite generic techniques and the size of data for parsing that prohibits mental processing is not specified. Per claims 20-24 and 26, these claims further recite additional details of data and mental steps. Per claim 25, the claim recites additional mental steps of parsing, identifying and analyzing and no particular manners of parsing is recited to be considered as a non-mental step.  Therefore, the claims are rejected for the same reasons as in claim 14.
 	Per claim 27, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are generating a plurality of machine learning models, configuring step, selection step and optimizing step recited at a high level of 
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 12, 13-15, 21, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heinecke et al. (US 20190317885, hereafter Heinecke).
1. A method for optimizing software quality assurance during various phases of software development process(SDP), wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: (Heinecke, see at least [0013] improve quality of a software product using a machine engine that can consolidate learnings from development and testing environments and monitor a production environment to detect software defects … to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process;  [0075] improve the QA … for the lifecycle of the software application) 
 	generating, by the processor, one or more machine learning models corresponding to respective phases of the SDP from a historical data, wherein the historical data includes various types of data-artifacts associated with the respective phases of SDP (Heinecke, see at least [0051] implements the software usage models using artificial intelligence. Artificial intelligence ( AI), including machine learning (ML), deep learning (DL), and/or other artificial machine-driven logic, enables machines (e.g., computers, logic circuits, etc.) to use a model to process input data to generate an output based on patterns and/or 
 	configuring, by the processor, each of the generated ML models associated with the respective phases of SDP with a set of variable parameters corresponding to the respective phases of SDP to generate a plurality of configured models for the respective phases of SDP (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs); 
  	selecting, by the processor, a model configuration from the plurality of configured models for the respective phases of SDP for analyzing real-time data associated with the 
wherein another model configuration is selected if the performance metrics of the selected model configuration is unsatisfactory or dips below a predefined threshold of the performance metrics (Heinecke, see at least [0016]; [0029] the metrics aggregator 130 provides an infrastructure for data persistency as data and events change within the various environments. In certain examples, the metrics aggregator 130 is implemented using a distributed event streaming platform (e.g., Apache Kafka.TM., etc.) with the metric collectors 110, 115 and monitoring engine 120 capturing data from producers in each environment (development, testing, and production runtime) and with the recommendation engine 140 as a consumer of captured, consolidated, data/events; [0033]; [0057]; [0058] output of the 
 	optimizing, by the processor, events associated with quality assurance by analyzing real-time data associated with the respective phases of SDP using the selected model configuration corresponding to the respective phases (Heinecke, see at least [0013] improve quality of a software product using a machine engine that can consolidate learnings from development and testing environments and monitor a production environment to detect software defects … to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process;  [0075] improve the QA … for the lifecycle of the software application);  [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data;  [0101] By grouping events from the production environment, the recommendation engine 140 can calculate the real usage model; [0149] data corresponding to events occurring with respect to a software application in i) at least one of a development environment or a testing environment and ii) a production environment … a second model of actual software usage based on the data corresponding to events occurring in the production environment).

8. The method as claimed in claim 1, wherein each of the generated one or more machine learning models are configured with the set of variable parameters corresponding to the respective phases of SDP (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that 
 	12. The method as claimed in claim 1, wherein optimizing the events associated with quality assurance comprises: parsing the real-time data using one or more parsing techniques; identifying the phases of SDP associated with the real-time data; and  analyzing the parsed real-time data using the selected model configuration associated with the identified phases of SDP to identify data artifacts associated with the identified phases of SDP to optimize quality assurance( [0054] Different types of training may be performed based on the type of ML/AI 
 	13. The method as claimed in claim 1, wherein events associated with quality assurance selected from a group comprising of: performing risk based testing, pruning and optimizing defect backlogs, predicting number of defects, predicting success percentage of test cases, identifying frequently failing test cases, identifying gaps in testing process, test optimization, triage effort optimization, defect turnaround time improvement, and identifying frequent defects (Heinecke, see at least [0019] The difference represents a gap between behavior in the development and testing environments and the real behavior of the software during execution in production; [0013] improve quality of a software product … testing and development environments to improve (e.g., optimize, etc.) software quality assurance and provide data to implement a continuous software improvement process).  
Per claims 14, 15, 21, 25, and 26, they are system versions of claims 1, 2, 8, 12, and 13, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims   1, 2, 8, 12, and 13 above. 
Per claim 27, it is the product version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
  Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Challagolla et al. (US 20190347093, hereafter Challagolla).
Per claim 3:
	Heinecke does not explicitly teach wherein the historical data includes structured, semi- structured and unstructured data type.  Challagolla teaches wherein the historical data may include structured, semi- structured and unstructured data type (Challagolla, see at least [0056] The data captured can include a variety of formats, such as structured (e.g., data from databases), semi-structured (e.g., data from process logs), and unstructured data (e.g., free-form text and emails). The data warehouse system 912 can support data received on a continuous or near continuous basis in some embodiments).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Challagolla’s data including a variety of formats with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of data as taught by Challagolla, with a reasonable expectation of success, since they are analogous art 
Per claim 16, it is the system version of claim 3, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 3 above. 
     	Claim 4, 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Buesser et al. (US 20190095515, hereafter Buesser) and Polleri et al. (US 20210081837, hereafter Polleri).
Per claim 4:
Heinecke further teaches: 	
The method as claimed in claim 1, wherein generating the machine learning models corresponding to the respective phases of the SDP comprises: parsing the historical data using one or more parsing techniques, analyzing the parsed historical data to identify a general pattern of defects associated with the respective phases of SDP; and generating one or more machine learning (ML) models corresponding to the respective phases of SDP based on the analyzed historical data using one or more machine learning techniques (Heinecke, see at least 
	Heinecke does not explicitly teach wherein the one or more parsing techniques is selected based on a data type in the historical data.  Buesser teaches wherein the one or more parsing techniques is selected based on a data type in the historical data (Buesser, see at least [0059] A learner 410 can learn features from the collected data by determining a type of data collected, selecting an appropriate data mining algorithm based on the determined type of data, and extracting features from the columns of data using the selected data mining algorithm).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Buesser’s parsing method selection with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate selection of a parsing method as taught by Buesser, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or machine learning systems.  Combining Buesser’s functionality with that of Heinecke results in a system that allows parsing technique selection. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to enable parsing data based on the data type by a selected parsing method that is appropriate for the type (Buesser, see at least [0059] A learner 410 can learn features from the collected data by determining a type of data collected, selecting an appropriate data mining algorithm based on the determined type of data, and extracting features from the columns of data using the selected data mining algorithm).

6. The method as claimed in claim 4, wherein the one or more machine learning techniques is selected from at least one of: text processing, classification, regression, and clustering (Heinecke, see at least [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output… (e.g., a classification, an expected output value, etc.; [0027] In certain examples, the data collector 125 is implemented by a high availability service using an event-based architecture (e.g., Apache Kafka.TM., Redis clusters …data filtering) to report data);[0051] the model may be trained with data to recognize patterns and/or associations and follow such patterns and/or associations when processing input data such that other input(s) result in output(s) consistent with the recognized patterns and/or associations; [0026] filters personal data, confidential/secret information, and/or other sensitive information; Note that filtering data is text processing).
Per claims 17 and 19, they are the system versions of claim 4 and 6, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 4 and 6 above. 

 Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Buesser, Polleri and Debnath et al. (US 20180307576, hereafter Debnath).
Per claim 5:
Buesser does not explicitly teach wherein the one or more parsing techniques is selected from at least one of a regular expression based technique and a Grok pattern based parsing technique.    Debnath teaches wherein the one or more parsing techniques is selected from at 
  Per claim 18, it is the system version of claim 5, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 5 above. 

 Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Prasad et al. (US 20200073639, hereafter Prasad).
Per claim 7:

 	Heinecke does not explicitly state that the SDP phases include requirement gathering and analysis, system design.  However, such phases are initial phases in the lifecycle.  Nonetheless, Prasad teaches requirement gathering and analysis, system design phases (Prasad, see at least [0002] Software development is an ongoing process that includes multiple phases. For example, software development may include a requirements gathering phase, a code authoring phase, a code testing phase, a code deployment phase, a usage management and ticket resolution phase, and/or the like; [0018] requirements management processes and/or sub-processes, design processes and/or sub-processes, build processes and/or sub-processes, testing processes and/or sub-processes, deployment processes and/or sub-processes, and/or the like; [0036] for software engineering (e.g., requirements management, design, build, test, deploy, etc.), for software testing (e.g., plan test, analyze test, design test, prepare test, execute test, defect management and prevention, etc.).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed 
Per claim 20, it is the system version of claim 7, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 7 above. 

s 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Eldridge et al. (US 20090132996, hereafter Eldridge), Vorganti (US 20170153936), and Kannan et al. (US 20160342911, hereafter Kannan).  
Per claim 9:  
 	Heinecke does not explicitly state wherein the variable set of parameters include duration of collection of historical data.  Eldridge teaches wherein the variable set of parameters include duration of collection of historical data (Eldridge, see at least [1440] If any parameters of the selected block had been assigned for historical data collection, the parameter name, the collection period, the change delta required to trigger collection, the duration of the historical collection (in hours) and the user's description of the point are shown on the pane on the right).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Eldridge’s duration of data collection with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate data collection duration taught by Eldridge, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or testing systems.  Combining Eldridge’s functionality with that of Heinecke, results in a system that includes data collection duration. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to assign duration for data collection to identify the duration of the data collection and assess the performance metric (Eldridge, see at least [1440] If any parameters of the selected block had been assigned for historical data collection, the parameter name, the 
	Heinecke and Eldridge do not explicitly teach filters on the priority of data. Vorganti teaches filters on the priority of data (Vorganti, see at least  [0057] The predetermined models include, without limitations, event log Which is identified by a step header of a log file, web or application log which is identified with "#" tag information of a log file, database log which is identified by notational language and/or Procedural Language (PL) or Structured Query Language (SQL), and service components log which are identified through Web System Description Language (WSDL)/discovery etc. In an embodiment, the priority and the criticality are set for the filtered log files and the alerts associated with the filtered log files using the predefined pattern rules. In an embodiment, the filtered log files are addressed for identifying the root-cause of the one or more software application of corresponding filtered log files based on the alerts of the corresponding log files, the priority and criticality of the corresponding log files). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vorganti’s filtering on priority of data with Eldridge’s duration of data collection and Heinecke’s quality assurance improvement system to modify Heinecke to incorporate filtering taught by Vorganti with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or management systems.  Combining Vorganti’s functionality with that of Heinecke and Eldridge, results in a system that includes filtering. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to filter data based on priority and criticality (Vorganti, 
	Heinecke, Vorganti, and Eldridge do not explicitly teach text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering.  Kannan teaches text processing based parameters including: RegEx pattern, Stopwords, ngram configuration and vectorization parameters, and hyper parameters of algorithms including random forest, Naive Bayes and K-Means clustering (Kannan, see at least  [0057] The predictive models may be based on one or more algorithms such as algorithms based on support vector machines, one versus rest classifiers, decision trees, random forests, naive Bayes, logistic regression, clustering ( Kmeans or hierarchical clustering), text classification on customer reviews, social mining, speech or voice classification, image recognition algorithms on facial gestures or postures, body movements, handwriting recognition algorithms and the like; [0071] converting all characters in the text data to 
  Per claim 22, it is the system version of claim 9, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 9 above. 

s 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Grehant (US 20170193049).
Per claim 10:
  	Heinecke further teaches wherein selecting the model configuration for the respective phases of SDP comprises iteratively executing each of the plurality of configured models corresponding to each phase of SDP on the historical data with a different set of parameters and analyzing the set of predefined result-parameters (Heinecke, see at least [0042] This process may be repeated throughout the lifecycle of the software until the software application is disposed and/or retired and there is no more need for maintenance of the software application, for example; [0038] continuous integration environment; [0031] adjusting the expected usage model closer to the real usage model of the software product; [0054] Different types of training may be performed based on the type of ML/AI model and/or the expected output. For example, supervised training uses inputs and corresponding expected (e.g., labeled) outputs to select parameters (e.g., by iterating over combinations of select parameters) for the ML/AI model that reduce model error. As used herein, labelling refers to an expected output of the ML model (e.g., a classification, an expected output value, etc.). Alternatively, unsupervised training (e.g., used in DL, a subset of ML, etc.) involves inferring patterns from inputs to select parameters for the ML/AI model (e.g., without the benefit of expected (e.g., labeled) outputs).; [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, 
 	Heinecke does not explicitly state wherein the model configuration showing closest proximity with the predefined result-parameter values are selected for the respective phases.  Grehant teaches wherein the model configuration showing closest proximity with the predefined result-parameter values are selected for the respective phases (Grehant, see at least [0037] the returned two or more models are ranked by computing, for each returned model, a distance based on a proximity measure between the values of the variables of the model and the values of the corresponding one or more variables in the query; [0038] building the first set of observations further comprises generating the outcome of at least one observation from a simulation; [0039] at least one observation of the first set is randomly generated; [0041] providing one or more observations, each variable of the provided one or more observations being set with a value; computing an outcome for each one of the one or more observations, the computation being performed by applying the returned model on the variables set with a value of the provided one or more observations; [0042] at least two observations are provided and the method further comprises ranking the outcomes computed for the provided one or more observations; and selecting one of the provided at least two observations that is associated with the outcome having the highest ranking; [0043] the model is a simulation model or a machine learning model).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Grehant’s ranking models based on a proximity measure with  Heinecke’s quality 
Per claim 23, it is the system version of claim 10, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 10 above. 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke in view of Cavallari (US 20210075805).
Per claim 11:
 	Heinecke does not explicitly teach wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score.  Cavallari teaches wherein the predefined result parameters include model accuracy, model fl-score, precision, recall, and cluster quality score (Cavallari, see at least [0055] traditional clustering metrics such as the normalized mutual information or Rand index may be used … the performances of all the models are evaluated via traditional classification metrics such as : accuracy, precision, recall and F1-score. Note that while the detection of uncommon behavior in traffic network is the main objective, the F1-score is computed only against the anomalous class).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Cavallari’s cluster classification metrics with Heinecke’s quality assurance improvement system to modify Heinecke to incorporate different types of metrics parameters as taught by Cavallari, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development and/or evaluation systems.  Combining Cavallari’s functionality with that of Heinecke results in a system that incorporates different types of known metrics parameters. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to efficiently evaluate models via different types of metrics if appropriate (Cavallari, see at least [0055] traditional clustering metrics such as the normalized 
Per claim 24, it is the system version of claim 11, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 11 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 7/7/2021 have been fully considered but they are not persuasive.
Per the 112 rejection, the applicant states that claims have been amended to clearly bring out novel and inventive features of the invention.  Further, claims 4-6 recite steps involved in generating the machine learning (ML) models in accordance with claimed invention, including, parsing historical data where parsing techniques are selected based on a data type in the historical data, analyzing the parsed historical data to identify a general pattern of defects, abstracting complex technical details, and generating the ML models based on parsed historical data. As such, Applicant submits that claims 4-6 recite specific steps involved in generating ML models and is not just limited to use of existing parsing or ML techniques. The applicant further 
In response, the steps of parsing data using the known generic techniques and analyzing the parsed data are mere data gathering/processing and analysis for the generation of ML models, that is, these steps obviously are not the generating step itself, in addition to the fact that parsing and analyzing data (regardless of data type as data is just data/information) are not any inventive and novel concepts.  The models generated are based on some data gathered and analyzed using the known techniques, but no particular manners of the actual generation process utilizing the analyzed data are described in the specification.  The identifying a general pattern of defects and abstracting complex technical details are not described in a day to specify how these functions are utilized, associated, or integrated in generating the models.  Mere recitation that analyzing data parsed and using known techniques generate the ML models and optimize the QA process is not regarded as a sufficient description for the generation step.  Furthermore, the specification recites that analyzing the data extracting and applying the extracted intelligence (it is mere data as it is extracted from the data) on real time data to optimize the QA associated events ([0024]).  The specification merely lists the types of events such as test optimization etc.at [0029], however, again, like the generation step, the particular manners or details of events optimization are not described. Recitation of events list is not the same as describing how the optimization is specifically carried out or performed.  Therefore, the ML models generation and optimization which appear to be core features of the invention for the QA optimization are not sufficiently described. 
In response to applicant’s remark regarding claims 13 and 26, it is noted that the amended limitation, “selected from a group comprising of” is an open list of alternatives.  It is 
Per the 101 rejection, the applicant states that claims do not recite a method of organizing human activity when the claims recite artificial intelligent (AI) components like "neural networks" in the context of monitoring machines."  Applicant's processor is configured to generate, configure and select ML models for optimizing software quality assurance during various phases of SDP. Thus, Applicant's processor qualifies as a special purpose computer and cannot be said to be a generic computer component that falls within the mental processes grouping of an abstract idea … Likewise, Applicant's claims address a problem using a special purpose processor that involves artificial intelligence techniques for generating ML models and employing the generated ML models to optimize events associated with quality assurance by analyzing real-time data associated with respective phases of SDP using selected model configurations corresponding to the respective phases.  
In response to the statement above, it is noted that there is no recitation of monitoring machines by AI in the claims, nor any recited AI components that perform the functions of optimizing, generating, selecting, and configuring which incorporates artificial intelligence and machine learning techniques.  The claims merely recite data driven steps including generating machine learning models based on historical data, configuring the models with parameters, selecting a model configuration for analysis of real-time data, and optimizing events by analyzing the real-time data using the model configuration, which do not indicate any AI performed functions.  The historical data, parameters, and real-time data used are merely data provided or selected to be inputs for the recited functions.   Without the details of the model generation and optimization of the events with recitation of particular manners of such , the generation step and optimization step based on the selection of a model configuration and configuration of the models (mere data selection and manipulation that can be pure mental processes) can be performed mentally with the aid of pen and paper, especially because the amount of files or data does not have to be a large amount to meet the scope of the claims.  The additional limitations, a processor, memory are described at a high level of generality for applying or performing the abstract idea without explanation of how such utilization or actual processing is accomplished does not integrate the abstract idea into a practical application or link the generic computer to a particular machine.  Furthermore, it appears that the applicant believes if a method is performed by a processor, then it is a special purpose processor and hence patent eligible.  However, automating mental process by using a generic computer does not make the abstract idea to be automatically patent eligible.  See MPEP see MPEP 2106.05(f) /2106.05(h).  It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Mere recitation of a generic computer component such as “memory," or "processor," is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more.    Furthermore, the term, real-time data is extremely broad in scope (no specific definition in the specification).  There is no recitation that generating and processing the data at runtime, during execution, instantly in relation to the recited corresponding functions or any other recitation that prohibits any human activity. Any data can be considered as real-time data and analyzing data can be a pure mental process.
selection, identification, data manipulation) does not make an abstract concept any less abstract. Similarly, evaluation of data via a highly detailed implementation or mathematical calculation is still a judicial exception.  Further, an improvement in the analysis tools used to analyze a product does not improve the actual functioning of the product itself without more.  Note under this line of reasoning, the court in Electric Power Group would have found the claimed invention in that case to be an improvement in the electric power grid system.  Instead, the court found the claims to be directed to an abstract idea.
The applicant states that Heinecke fails to disclose or suggest generation of plurality of configured models prior to analyzing real-time data of SDP phases, as required by amended claim 1. That is, Heinecke does not contemplate existence of a plurality of configured models, let alone disclose, optimizing events associated with SDP phases based on a selected configured model, as required by amended claim 1. Instead, Heinecke at cited paragraph [0058] discloses a feedback mechanism for updating training data to update models, in that, a deployed model is used to detect errors and in the event of inaccuracy the model is updated with updated training data.  Heinecke is silent on configuring generated machine language models to generate a plurality of configured models, as recited in amended claim 1. Yet further, Heinecke provides no hint whatsoever of selecting a configured model amongst the plurality of configured models, as recited in amended claim 1.  15Heinecke pre-supposes implementation of a deployed model for processing data and does not disclose or suggest that the deployed model is selected from a plurality of models, as required by amended claim 1. Updated model, in Heinecke, is a consequence of updating training data based on feedback after processing live data. 
	In response to the remark, first of all, the claims recite selecting a model configuration from the plurality of configured models, not selecting a model itself amongst the plurality of configured models.  Selecting a configuration is not the same as selecting a model.  Furth more, it appears that the specification only mentions selection of model configuration. Also there is no recitation of how such selection is performed in a particular manner.  Heinecke is directed to optimizing/improving the quality assurance (QA) for a continuous software lifecycle by generating machine learning software usage models based on previously learned and recognized data (historical data) corresponding to the software lifecycle (Heinecke, see at least [0013];  [0075] improve the QA … for the lifecycle of the software application; [0051] implements the software usage models using artificial intelligence … based on patterns and/or associations previously learned by the model via a training process … consistent with the recognized patterns and/or associations). It is noted that the models are configured with selected parameters during the software lifecycle which are the generated configured models and selected for analysis of the live data and events that are inputted to the models by applying the previously learned data to the live data for an output which is captured and provided as feedback to continuously refine the models (Heinecke, see at least [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230; [0057] data to be analyzed (e.g., live data) is input to the model, and the model executes to create an output … by executing the model to apply the learned patterns and/or associations to the live data).  The software QA improvement is a continuous improvement process as the learnings from each phase of software lifecycle are collected for analysis of the data to further refine the models of each phase by training of a model using the feedback and an updated training data set, hyperparameters, 
Therefore as the learnings in each phase are fed back to other phases for continuous improvement of the models for QA, the models for the development and testing phases are clearly to monitor and detect/analyze any defects in a production environment with live data, that is, generations or updates of the models are performed before processing (analyzing) real-time data in production.  
	Applicant further states that the disclosure of Heinecke cannot be said to encompass the specific teachings of generating a plurality of configured models with learnings from the recited historical data, as required by amended claim 1.  In other words, Applicant submits that amended claim 1 requires that a plurality of configured models exist with learnings from application under development (AUT), other related applications having common software modules, and unrelated applications having common software modules such that a model is selected before carrying out analysis of real- time data and if the selected model is found to be inadequate another model can be selected. That is, in the event performance metrics of the selected model configuration is unsatisfactory or dips below a predefined threshold of the performance metrics, another model configuration is selected from the plurality of configured models, as recited in amended claim 1. Heinecke, at the cited paragraphs and throughout the specification generally discloses applying learned patterns from development, testing and production environment but does not disclose or suggest how the plurality of configured models that are generated are specifically trained i.e. based on historical data from application under development (AUT), other related applications having16  USSN 16/788,481 AAM0153US common software modules, and unrelated applications having common 
 	In response to the remark above, the instant claims also do not recite how the claimed models are specifically generated or trained based on historical data from AUT etc.   Furthermore, Heinecke clearly teaches optimizing/improving the quality assurance (QA) for a continuous software lifecycle by generating machine learning software usage models based on previously learned and recognized data (historical data) corresponding to the software lifecycle (Heinecke, see at least [0013];  [0075] improve the QA … for the lifecycle of the software application; [0051] implements the software usage models using artificial intelligence … based on patterns and/or associations previously learned by the model via a training process … consistent with the recognized patterns and/or associations). It is noted the claims do not recite the specific description of selection of model configuration. Heinecke teaches that the collected and saved metrics from the continuous development and testing are used for the model generation and the generated updated model is configured with updated data and parameters (model configuration selected) when the accuracy is unsatisfactory or less than the threshold/criterion.  The captured metrics from testing of the application are data from the application under test (AUT) (Heinecke, see at least [0020] capture metrics from testing of the software application;[0071] generates a QA model of the software application under development/test; [0075] continuing to monitor development and testing activities for the lifecycle of the software application;[0101] a software application under test; [0049];[0051]; [0070]; [0058] output of the deployed model may be captured and provided as feedback to gauge model accuracy, effectiveness, applicability, etc. For example, by analyzing the feedback, an accuracy of the deployed model can be determined by the model tool 230. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered by the model tool .
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/INSUN KANG/Primary Examiner, Art Unit 2193